Execution Version

This instrument and the rights and obligations evidenced hereby are and shall at
all times be and remain subordinated in right of payment to the extent and in
the manner set forth in that certain Subordination Agreement, dated as of April
17, 2015, by and among Commonwealth Bank of Australia, Hale Capital Partners,
LP, Midway Gold Corp., MDW Pan LLP and certain other parties, as amended, to the
prior payment in full in cash of all Senior Debt (as defined therein).


GUARANTY

Dated as of April 17, 2015

made by

MIDWAY GOLD CORP. and

MIDWAY SERVICES COMPANY,

as Continuing Guarantors

 

and

 

THE OTHER GUARANTORS FROM TIME TO TIME PARTY HERETO


in favor of

HALE CAPITAL PARTNERS, LP,
as Administrative Agent and Collateral Agent

 

 

 

 

Midway - Guaranty



--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page



 

 

Article I DEFINITIONS AND ACCOUNTING TERMS

2

Section 1.01 Definitions

2

Section 1.02 Other Interpretative Provisions

4

Article II GUARANTY

4

Section 2.01 Guaranteed Obligations

4

Section 2.02 Guaranty Absolute

4

Section 2.03 Continuing Guaranty

5

Section 2.04 Waivers and Acknowledgments

6

Section 2.05 Subrogation

7

Section 2.06 Subordination

7

Article III TAXES AND PAYMENT

8

Section 3.01 Payment by the Guarantors

8

Section 3.02 Taxes.

8

Article IV REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS

9

Section 4.01 Representations and Warranties of the Guarantors

9

Article V AFFIRMATIVE COVENANTS

12

Section 5.01 Affirmative Covenants of the Guarantors

12

Article VI NEGATIVE COVENANTS

14

Section 6.01 Negative Covenants

14

Article VII REPORTING REQUIREMENTS

19

Section 7.01 Reporting Requirements

19

Article VIII MISCELLANEOUS

22

Section 8.01 Termination and Survival

22

Section 8.02 No Waiver; Remedies

23

Section 8.03 Expenses; Indemnity; Damage Waiver

23

Section 8.04 Right of Set‑off

25

Section 8.05 Governing Law; Jurisdiction; Etc.

25

Section 8.06 Judgment Currency

26

Section 8.07 Waiver of Jury Trial

27

Section 8.08 Severability

27

Section 8.09 Notices

28

Section 8.10 Benefits of Agreement

28

Section 8.11 Counterparts; Effectiveness

29

Section 8.12 Amendments

29



-1- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

Section 8.13 Successors and Assigns

29

Section 8.14 USA PATRIOT Act Notice

29

Section 8.15 Agent Protections

30



SCHEDULES

 

Schedule 1Notice Addresses

 

EXHIBITS

 

Exhibit AForm of Joinder Agreement

-2- Midway -  Guaranty

--------------------------------------------------------------------------------

 

 

This instrument and the rights and obligations evidenced hereby are and shall at
all times be and remain subordinated in right of payment to the extent and in
the manner set forth in that certain Subordination Agreement, dated as of April
17, 2015, by and among Commonwealth Bank of Australia, Hale Capital Partners,
LP, Midway Gold Corp., MDW Pan LLP and certain other parties, as amended, to the
prior payment in full in cash of all Senior Debt (as defined therein).

GUARANTY

THIS GUARANTY (this “Agreement”) dated as of April 17, 2015, is made by MIDWAY
GOLD CORP., a corporation incorporated and existing under the laws of the
Province of British Columbia, Canada (the “Sponsor”), MIDWAY SERVICES COMPANY, a
corporation incorporated and existing under the laws of the State of Nevada
(together with the Sponsor, the “Continuing Guarantors”), and the other
Guarantors (as defined below) from time to time party hereto in favor of HALE
CAPITAL PARTNERS, LP, as Administrative Agent and Collateral Agent for and on
behalf of the Lenders and the other Secured Parties under the Credit Agreement
(as defined below).

WITNESSETH:

WHEREAS, MDW Pan LLP, a limited liability partnership formed in the state of
Delaware (the “Borrower”), has undertaken to design, engineer, procure,
construct, commission, finance, operate, maintain and attend to the closure of
an open‑pit heap leach gold mine, including the construction or arrangement of
related on‑site and off‑site infrastructure (the “Mine”), to enable the
production of Refined Gold for transport and sale, located in White Pine County,
Nevada, approximately 50 miles west of the town of Ely, Nevada (collectively,
the “Project”).

WHEREAS, the Sponsor owns, directly or indirectly, 100% of the outstanding
Equity Interests in the Borrower and each Guarantor is an Affiliate of the
Borrower and will benefit from the making of Loans by the Lenders to the
Borrower under the Credit Agreement.

WHEREAS, in order to finance the Project and to fund certain other costs and
expenses of the Borrower and the Guarantors, the Borrower has entered into a
Subordinated Credit Agreement dated as of the date hereof (as amended, amended
and restated or otherwise modified from time to time, the “Credit Agreement”)
with the Lenders and the Agents.  

WHEREAS, the Borrower is party to that certain Credit Agreement dated as of July
18, 2014 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Senior Credit Agreement”) by and among the Borrower, as
borrower, each of the banks, financial institutions and other lenders party
thereto (“Senior Lenders”), and Commonwealth Bank of Australia, as
administrative agent, collateral agent and technical agent (“Senior Agent”) and,
in connection with the Senior Credit Agreement, the Borrower has entered into
certain secured hedge agreements (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Secured Hedge Agreements”).





Midway - Guaranty

--------------------------------------------------------------------------------

 

 

WHEREAS, concurrently with the execution of this Agreement, the Secured Parties,
the Senior Lenders, the Senior Agent, the Borrower and the Guarantors have
entered into that certain Subordination Agreement (the “Subordination
Agreement”).

WHEREAS, it is a condition precedent to the making of Loans by the Lenders under
the Credit Agreement that the Guarantors have executed and delivered this
Agreement.

NOW, THEREFORE, as an inducement for the Lenders to make the Loans to the
Borrower from time to time and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Guarantors do
hereby agree for the benefit of the Secured Parties as follows:

Article I

DEFINITIONS AND ACCOUNTING TERMS

Definitions

.  Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit
Agreement.  Further, unless otherwise defined in this Agreement or in the Credit
Agreement, terms defined in Article 8 or 9 of the UCC and/or in the Federal Book
Entry Regulations are used in this Agreement as such terms are defined in such
Article 8 or 9 and/or the Federal Book Entry Regulations.  In addition, as used
in this Agreement, the following terms shall have the meanings set forth below:

“Additional Guarantor” means each Person that shall be required to execute and
deliver a joinder to this Agreement pursuant to Section 5.01(h) or
Section 6.01(c).

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Continuing Guarantors” has the meaning specified in the introductory paragraph
to this Agreement.

“Credit Agreement” has the meaning specified in the recitals to this Agreement.

“Discharge Date” means the date on which (a) all outstanding Secured Obligations
and Guaranteed Obligations and all other amounts payable under this Agreement
have been repaid in full in cash, (b) the Availability Period has ended and(c)
all Commitments have been terminated or reduced to zero.

“Equity Contribution” means contributions of capital, directly or indirectly, by
the Sponsor or any other Guarantor to the Borrower, by way of cash equity
contributions or Shareholder Subordinated Loans.

“Guaranteed Documents” has the meaning specified in Section 2.01.

“Guaranteed Obligations” has the meaning specified in Section 2.01.



-2- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

“Guarantor Project Related Property” has the meaning specified in
Section 6.01(a)(i).

“Guarantor Subordinated Obligations” has the meaning specified in Section 2.06.

“Guarantors”  means, until the later to occur of the Economic Completion Date
and the Goshute Challenge Resolution Date, the Continuing Guarantors, the
Initial Guarantors and each Additional Guarantor, and on and after the later to
occur of the Economic Completion Date and the Goshute Challenge Resolution Date,
the Continuing Guarantors only.

“Indemnitee” has the meaning specified in Section 8.03(b).

“Independent Auditor” means KPMG LLP or, if such entity is replaced by any
Guarantor, an independent certified public accountant of recognized
international standing having no affiliation with such Guarantor or any of such
Guarantor’s Affiliates and permitted under the Senior Loan Documents.

“Initial Guarantors” means each of the entities listed on the signature pages
hereof as an Initial Guarantor.

 “Judgment Currency Conversion Date” has the meaning specified in
Section 8.06(a).

“Judgment Currency” has the meaning specified in Section 8.06(a).

“Mine” has the meaning specified in the recitals to this Agreement.

“Obligation Currency” has the meaning specified in Section 8.06(a).

“Post Petition Interest” has the meaning specified in Section 2.06(b).

“Project” has the meaning specified in the recitals to this Agreement.

“Senior Loan Documents” means the Loan Documents (as defined in the Senior
Credit Agreement).

“Senior Secured Obligations” means the Secured Obligations (as defined in the
Senior Credit Agreement).

“Shareholder Subordinated Loans” means one or more unsecured subordinated loans
made to the Borrower by any Guarantor, which satisfy the requirements of
“Permitted Affiliate Debt” for the purposes of the Credit Agreement.

“Sponsor” has the meaning specified in the introductory paragraph to this
Agreement.



-3- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

Other Interpretative Provisions

 The rules of interpretation set forth in the Credit Agreement shall be
incorporated into this Agreement,  mutatis mutandis, as if set forth in full in
this Section 1.02.

Article II

GUARANTY

Guaranteed Obligations

   Subject to Section 8.01, each Guarantor hereby absolutely, unconditionally
and irrevocably guarantees the punctual performance and payment when due,
whether at scheduled maturity or on any date of a required prepayment or
delivery or by acceleration, demand or otherwise, of all obligations of the
Borrower now or hereafter existing under or in respect of the Credit
Agreement and the other Loan Documents (the “Guaranteed Documents”) (including
any extensions, modifications, substitutions, amendments or renewals of any or
all of the foregoing Secured Obligations), whether direct or indirect, absolute
or contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such obligations being
the “Guaranteed Obligations”), and agrees to pay any and all expenses (including
fees and expenses of counsel in accordance with Section 8.03) incurred by the
Administrative Agent or any other Secured Party in enforcing any rights under
this Agreement or any other Guaranteed Document in accordance with Section
8.03.  Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by the Borrower to any Secured Party under or in
respect of the Guaranteed Documents but for the fact that they are unenforceable
or not allowable due to the existence of any Insolvency Proceeding involving the
Borrower. 

Guaranty Absolute

   Each Guarantor guarantees that the Guaranteed Obligations will be paid
strictly in accordance with the terms of the Guaranteed Documents, regardless of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Secured Party with respect
thereto.  The obligations of each Guarantor under or in respect of this
Agreement are independent of the Guaranteed Obligations or any other obligations
of any other Loan Party under or in respect of the Loan Documents, and a
separate action or actions may be brought and prosecuted against such Guarantor
to enforce this Agreement, irrespective of whether any action is brought against
any other Loan Party or whether any other Loan Party is joined in any such
action or actions.  The liability of each Guarantor under this Agreement shall
be irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Guaranteed Document or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
other Loan Party under or in respect of the Guaranteed Documents, or any other
amendment or waiver of or any consent to departure from any Guaranteed Document,
including any increase in the



-4- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

Guaranteed Obligations resulting from the extension of additional credit to the
Borrower or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other obligations of any Loan Party under the
Guaranteed Documents or any other assets of any Loan Party or any of its
Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (such Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

(g) the failure of any other Person to execute or deliver this Agreement or any
other guaranty or agreement or the release or reduction of liability of such
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations;

(h) the existence of any claim, set-off or other rights that such Guarantor may
have at any time against any Loan Party, Secured Party or any other Person,
whether in connection herewith or any unrelated transactions;

(i) any law, regulation, decree or order of any jurisdiction, or any event,
affecting any term of any of the Guaranteed Obligations or any Secured Party’s
rights with respect thereto; or

(j) any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by any Secured Party that might
otherwise constitute a defense available to, or a discharge of, any Loan Party
or any other guarantor or surety with respect to the Guaranteed Obligations.

Continuing Guaranty

 

(k) Subject to Section 8.01, the obligations of each Guarantor under
Section 2.01 constitute an irrevocable, absolute, continuing guaranty of payment
and performance and not a guaranty of collection.  It is the intent of the
Guarantors and the Secured Parties that, subject to Section 8.01 of this
Agreement, the obligations and liabilities of the Guarantors under this Article
II are absolute and unconditional under any and all circumstances and that until
the Guaranteed Obligations are fully and finally satisfied or there is no
continuing liability or obligations of the Borrower under the Guaranteed
Documents, such obligations and



-5- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

liabilities of the Guarantors shall not be discharged or released in whole or in
part, by any act or occurrence which might, but for the provisions of this
Agreement, be deemed a legal or equitable discharge or release of any Guarantor.

(l) This Agreement shall continue to be effective or be reinstated, as the case
may be, if at any time payment or any part thereof of the Guaranteed Obligations
is rescinded, held to constitute a preference under applicable Debtor Relief
Laws or must otherwise be restored, refunded or returned by any Secured Party
upon any Insolvency Proceeding with respect to any Loan Party, all as though
such payments had not been made.

Waivers and Acknowledgments

 

(m) Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Agreement and any
requirement that any Secured Party protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
any Loan Party or any other Person or any Collateral.

(n) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Agreement and acknowledges that this Agreement is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.

(o) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Guaranteed Obligations.

(p) Each Guarantor acknowledges that the Collateral Agent may, without notice to
or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Agreement, foreclose under any mortgage by non-judicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Collateral Agent and the other Secured Parties against such Guarantor of any
deficiency after such non-judicial sale and any defense or benefits that may be
afforded by Applicable Law.

(q) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of their
respective Subsidiaries now or hereafter known by such Secured Party.

(r) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Guaranteed
Documents and that the waivers set forth in Section 2.02 and this
Section 2.04 are knowingly made in contemplation of such benefits.



-6- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

(s) Each Guarantor hereby consents to the assignment and pledge by the Borrower
to the Collateral Agent for the benefit of the Secured Parties of each Material
Project Agreement to which such Guarantor is a party.

Subrogation

   Each Guarantor hereby unconditionally and irrevocably agrees not to exercise
any rights that it may now have or hereafter acquire against any other Loan
Party that arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under or in respect of this Agreement or any other
Guaranteed Document, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the Borrower or any other Loan
Party or any Collateral, whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, including the right to take or
receive from the Borrower or any other Loan Party, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until the Discharge Date
occurs.  If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the Discharge Date, such
amount shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Collateral Agent in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Agreement, whether matured or unmatured, in accordance with the terms of the
Guaranteed Documents, or to be held as Collateral for any Guaranteed Obligations
or other amounts payable under this Agreement thereafter arising.  If any
Guarantor shall make payment to any Secured Party of all or any part of the
Guaranteed Obligations and the Discharge Date occurs, the Secured Parties will,
at such Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Agreement.

Subordination

  Each Guarantor hereby subordinates any and all debts, liabilities and other
obligations owed to such Guarantor by each other Loan Party (the “Guarantor
Subordinated Obligations”) to the Guaranteed Obligations to the extent and in
the manner hereinafter set forth in this Section 2.06:

(t) Prohibited Payments, Etc.  Except during the Continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Debtor Relief Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments from any other Loan Party on account of the
Guarantor Subordinated Obligations.  After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Debtor Relief Law relating to any other Loan Party),
however, unless the Secured Parties (acting through the Administrative Agent)
otherwise agree in writing, no Guarantor shall demand, accept or take any action
to collect any payment on account of the Guarantor Subordinated Obligations
other than as permitted pursuant to the Credit Agreement.

(u) Prior Payment of Guaranteed Obligations.  In any proceeding under any Debtor
Relief Law relating to any other Loan Party,  each Guarantor agrees that the
Secured



-7- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

Parties shall be entitled to receive payment in full in cash of all Guaranteed
Obligations (including all interest and expenses accruing after the commencement
of a proceeding under any Debtor Relief Law, whether or not constituting an
allowed claim in such proceeding (“Post Petition Interest”)) before such
Guarantor receives payment of any Guarantor Subordinated Obligations.

(v) Turn-Over.  After the occurrence and during the Continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Debtor Relief Law relating to any other Loan Party), each Guarantor shall, if
the Administrative Agent so requests, collect, enforce and receive payments on
account of the Guarantor Subordinated Obligations as trustee for the Secured
Parties and deliver such payments to the Collateral Agent on account of the
Guaranteed Obligations (including all Post Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of such Guarantor under the other
provisions of this Agreement.

Article III

TAXES AND PAYMENT

Payment by the Guarantors

   If the Guaranteed Obligations, or any part thereof, are not punctually paid
or performed, as the case may be, each Guarantor shall, immediately on written
demand and without protest or notice of protest, pay the amount due without
condition or deduction for any counterclaim, defense, recoupment or setoff, in
Dollars and in immediately available funds to the Collateral Agent for the
benefit of the Secured Parties.  Such demand may be made at any time coincident
with or after the time for payment or performance of all or part of the
Guaranteed Obligations and no Secured Party should be required to perform any
action in connection with the Project before making such demand or requiring
such payment.  Such demand shall be deemed made and given in accordance
with Section 8.09.

Section 3.01  Taxes. 

(a) Payments Free of Taxes.  

(i) Any and all payments by or on account of any obligation of any Guarantor
hereunder or under any other Loan Document shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law.  If any
Applicable Law (as determined in the good faith discretion of the Administrative
Agent) requires the deduction or withholding of any Tax from any such payment by
the Administrative Agent or any Guarantor, then the Administrative Agent or such
Guarantor, as applicable, shall be entitled to make such deduction or
withholding upon the basis of the information and documentation prescribed by
Applicable Law and reasonable requested by such Guarantor or the Administrative
Agent. 

(ii) If any Guarantor or the Administrative Agent withholds or deducts any Taxes
from any payment, then (A) such Guarantor or the Administrative Agent, as
applicable, shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with Applicable Law, and (B) to
the extent that



-8- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by such Guarantor shall be increased as necessary so that after any
required withholding and the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.02) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Guarantors.  Without limiting the provisions
of subsection (a) above, each Guarantor shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law or,  at the option of
the Administrative Agent, timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.  Each Guarantor shall, and does hereby, indemnify each
Recipient for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.02) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, and shall make
payment in respect thereof within ten (10) days after demand therefor, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the applicable Guarantor by a Secured Party
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Secured Party, shall be conclusive absent manifest
error.    

(d) Evidence of Payments.  Upon request by any Guarantor or the Administrative
Agent, as the case may be, after any payment of Taxes by such Guarantor or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.02, such Guarantor shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Guarantor, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Applicable Law to
report such payment or other evidence of such payment reasonably satisfactory to
such Guarantor or the Administrative Agent, as the case may be.

Article IV

REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS

Representations and Warranties of the Guarantors

   Each Guarantor represents and warrants to each Secured Party that:

(a) Organization and Authority.  Such Guarantor  (i) is duly formed and validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, (ii) has all requisite power and authority and
all requisite government licenses, authorizations, consents and approvals to (A)
own or lease its assets and carry on its business, and (B) execute, deliver and
perform its obligations under each Transaction Document to which it is a party
and (iii) is duly qualified and is licensed and in good standing under the laws
of each other jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license.



-9- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

(b) Authorization; No Contravention.    The execution, delivery and performance
by such Guarantor of each Transaction Document to which it is or is to be a
party are within such Guarantor’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (i) contravene the terms of such Guarantor’s Constituent Documents;
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (A) any Contractual
Obligation to which such Guarantor is a party or affecting such Guarantor or the
properties of such Guarantor or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Guarantor or its
property is subject; or (iii) violate any Applicable Law.  Such Guarantor is not
in default under or with respect to any Contractual Obligation that has or
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(c) Binding Agreement.  This Agreement has been, and each other Transaction
Document to which such Guarantor is or will become a party, when delivered
hereunder, will have been, duly executed and delivered by such Guarantor.  This
Agreement constitutes, and each other Transaction Document to which such
Guarantor is a party when delivered will constitute, the legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms, except as limited by general principles of equity and
bankruptcy, insolvency and similar laws.

(d) Consents and Approvals.  No approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, such Guarantor of this Agreement or
any other Transaction Document to which such Guarantor is a party, other than as
have been obtained.

(e) Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of such Guarantor, threatened in writing in equity,
in arbitration or before any Governmental Authority by or against such Guarantor
or against any of its properties, assets or revenues that (i) purport to affect
or pertain to this Agreement or any other Transaction Document or the
consummation of the transactions contemplated hereby or thereby, or (ii) could
reasonably be expected to have a Material Adverse Effect.

(f) No Immunity.  Neither such Guarantor nor any of its properties has any
immunity from jurisdiction of any court otherwise having valid subject matter
and personal jurisdiction or from set‑off or any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise).

(g) Intentionally Omitted.

(h) Intentionally Omitted.

(i) Intentionally Omitted. 

(j) Payment of Taxes. 



-10- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

(i) Such Guarantor has filed or caused to be filed all Tax returns and reports
required to be filed and has paid all Taxes, assessments, fees and other
governmental charges levied or imposed upon such Guarantor or its properties,
income or assets otherwise due and payable, except those which are being
Contested.

(ii) There is no proposed Tax assessment against such Guarantor, including any
Tax liability in respect of withholding Taxes, which would, if made, have a
Material Adverse Effect.

(iii) Such Guarantor is not party to any Tax sharing agreement.

(k) Ranking.  The Secured Obligations of such Guarantor under this Agreement are
direct, unconditional, and (except with respect to the Senior Secured
Obligations) unsubordinated obligations of such Guarantor, and such obligations
rank, in right of payment, upon the bankruptcy or insolvency of such Guarantor,
 senior in right of payment and collateral security to all other obligations or
Indebtedness of such Guarantor, other than (i) those obligations or Indebtedness
secured by a Permitted Lien, (ii) the Senior Secured Obligations and (iii) to
the extent permitted by Section 6.01(a)(ii) following the later to occur of
Economic Completion and the Goshute Challenge Resolution Date.

(l) Investment Company.  Such Guarantor is not an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act.

(m) Patriot Act, OFAC and Other Governmental Regulations.

(i) Neither such Guarantor nor, to the knowledge of such Guarantor, any of its
Affiliates or respective officers, directors, brokers or agents of such
Guarantor or its Affiliates (A) has violated any Anti‑Terrorism Laws or (B) has
engaged in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
prohibited offenses designated by the Organization for Economic Co‑operation and
Development’s Financial Action Task Force on Money Laundering.

(ii) Neither such Guarantor nor, to the knowledge of such Guarantor, any of its
Affiliates or respective officers, directors, brokers or agents of such
Guarantor or its Affiliates that is acting or benefiting in any capacity in
connection with the Loans is a Prohibited Person.

(iii) Neither such Guarantor, nor to the knowledge of such Guarantor, any of its
Affiliates or respective officers, directors, brokers or agents of such
Guarantor or its Affiliates, acting or benefiting in any capacity in connection
with the Loans (A) conducts any business or engages in making or receiving any
contribution of goods, services or money to or for the benefit of any Prohibited
Person, (B) deals in, or otherwise engages in any transaction related to, any
property or interests in property blocked pursuant to any Anti‑Terrorism Law or
(C) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti‑Terrorism Law.



-11- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

(n) Intentionally Omitted.

(o) Compliance.  Such Guarantor is in compliance in all material respects with
the requirements of all Applicable Laws, permits and other approvals by
Governmental Authorities held by it and all orders, writs, injunctions and
decrees applicable to it or to its properties.

(p) Additional Representations and Warranties. 

(i) Such Guarantor has received, or will receive, direct or indirect benefit
from the making of this Agreement or the other Loan Documents to which it is a
party and the making of the Loans to the Borrower by the Lenders;

(ii) Such Guarantor is familiar with, and has independently reviewed the books
and records regarding the financial condition of the Borrower and is familiar
with the value of any and all Collateral intended to be created as security for
the payment of the Secured Obligations and Guaranteed Obligations.  Furthermore,
such Guarantor is not relying on such financial condition or the Collateral as
an inducement to enter into this Agreement or the other Loan Documents to which
it is a party; and

(iii) There are no outstanding or unpaid judgments against such Guarantor which
is reasonably likely to result in any Material Adverse Effect.

Article V

AFFIRMATIVE COVENANTS 

Affirmative Covenants of the Guarantors

   Subject to Section 8.01,  prior to the Discharge Date,  each Guarantor shall
(with respect to Sections 5.01(f)(ii), 5.01(i) and 5.01(j), solely until the
later to occur of Economic Completion Date and the Goshute Challenge Resolution
Date):

(a) Compliance with Laws.  Comply in all material respects with all Applicable
Laws (including compliance with Anti-Terrorism Laws) and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which such requirement of Applicable Law or order, writ,
injunction or decree is subject to Contest.

(b) Maintenance of Existence.  Preserve, renew and maintain in full force and
effect its legal existence and good standing under the laws of the jurisdiction
of its organization.

(c) Accounting and Cost Control Systems.  Maintain adequate accounting,
management information and cost accounting systems and shall employ independent
auditors of recognized international standing to audit annually the financial
statements of the Sponsor on a consolidated basis within 90 days of the end of
each Fiscal Year. 

(d) Books and Records.  (i) Maintain proper books of record and account in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made



-12- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

of all financial transactions and matters involving its assets and business and
(ii) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over it.

(e) Payment of Obligations.  Pay and discharge as the same shall become due and
payable all of its obligations and liabilities, including (i) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being Contested, (ii) all lawful
claims that, if unpaid, would by law become a Lien upon its properties and (iii)
all Indebtedness as and when due and payable, except where such failure could
not reasonably be expected to have a Material Adverse Effect.

(f) Maintenance of Properties and Insurance.  (i) Maintain and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted, and (ii)
at all times carry or cause to be carried insurance in accordance with Prudent
Industry Practices.

(g) Ranking.  Undertake that its obligations under this Agreement shall at all
times rank in right of payment and collateral security senior to all of its
other obligations or Indebtedness, other than (i) those obligations or
Indebtedness secured by a Permitted Lien and (ii) the Senior Secured
Obligations.

(h) Additional Guarantors.  With respect to the Sponsor only, if any Subsidiary
of the Sponsor is formed or otherwise acquired after the date hereof and prior
to the later to occur of the Economic Completion Date and the Goshute Challenge
Resolution Date, within fifteen (15) Business Days thereafter (which period may
be extended by the Administrative Agent in its sole discretion), the Sponsor
shall notify the Administrative Agent thereof and cause such Subsidiary to (A)
duly execute and deliver a Joinder Agreement in the form of Exhibit A (or
otherwise in form and substance reasonably satisfactory to the Administrative
Agent) in order to become a Guarantor, (B) duly execute and deliver supplements
to the Security Agreement, the applicable Pledge Agreements and any other
Collateral Document reasonably requested by the Administrative Agent, in each
case in the form specified in such Collateral Document (or otherwise in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent) and (C) obtain all consents and approvals required to be obtained by it
in connection with the execution and delivery of all Collateral Documents to
which it is (or is to become) a party, the performance of its obligations
thereunder and the granting by it of Liens thereunder;  provided that the
Sponsor shall have no obligations under this Section 5.01(h) on and after the
later to occur of the Economic Completion Date and the Goshute Challenge
Resolution Date (except with respect to any Subsidiary of ServiceCo).

(i) Proceeds of Dispositions.  Subject to the Subordination Agreement, deposit
the proceeds of any Disposition by such Guarantor (including without limitation
any Disposition of assets, rights or other interests relating to the Golden
Eagle Project, the Pinyon Project, the Spring Valley Project or the Tonopah
Project) into either (i) a Depositary Account in accordance with the Senior
Credit Agreement or (ii) another secured account acceptable to, and subject to a
control agreement in form and substance acceptable to, the Senior Agent.



-13- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

(j) Monte Mineral Lease.  Use commercially reasonable efforts to cause the
lessor under that certain Monte Mineral Lease, dated March 20, 2006, between MDW
Gold Rock LLP and Nevada Royalty Corp. (as amended, amended and restated or
otherwise modified from time to time, the “Monte Lease”) to consent to the
collateral assignment of the Monte Lease to the Collateral Agent, such that the
interests of the Loan Parties in the Monte Lease do not constitute Excluded
Assets (as defined in the Security Agreement); provided that the Loan Parties
shall not be required to make any payment (other than the reimbursement of any
third party’s costs and expenses in connection with providing such consent) or
undertake additional obligations to obtain such consent.

Article VI

NEGATIVE COVENANTS

Negative Covenants

   Subject to Section 8.01, so long as (x) any Lender shall have any Commitment
or (y) any Loan or other Secured Obligation under the Credit Agreement or under
any other Loan Document or any Guaranteed Obligation shall be outstanding, each
Guarantor shall not (with respect to Section 6.01(a)(ii),  (b),  (d),  (h),
 (i),  (j),  (m)(ii),  (o) and (q), solely until the later to occur of Economic
Completion and the Goshute Challenge Resolution Date and, with respect to
Section 6.01(r)(i), solely until Economic Completion), directly or indirectly:

(a) Limitation on Liens. 

(i) (A)  Create, incur, assume or suffer to exist any Lien upon any of its
properties, assets or revenues, whether now owned or hereafter acquired that are
used or useful in connection with the Project including all Pledged Collateral
(collectively, “Guarantor Project Related Property”), (B) sign or file or suffer
to exist, under the Applicable Laws of any jurisdiction (including the Uniform
Commercial Code of any jurisdiction), a financing statement that names such
Guarantor as debtor or sign or suffer to exist any security agreement
authorizing any secured party thereunder to file such financing statement, in
each case, in respect of Guarantor Project Related Property, or (C) assign any
accounts or other right to receive income, other than, in each case, Permitted
Liens (including Liens for the benefit of the Senior Secured Parties).

(ii) Create, incur, assume or suffer to exist any Lien, other than Permitted
Liens (including Liens for the benefit of the Senior Secured Parties), upon any
of its properties, assets or revenues that are not Guarantor Project Related
Property without also at the same time securing the Guaranteed Obligations such
that the Guaranteed Obligations shall be secured on a senior (except with
respect to the Senior Secured Obligations) basis with such Indebtedness by the
same instrument or by another instrument in form and substance satisfactory to
the Collateral Agent.

(b) Limitation on Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness other than:



-14- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

(i) Indebtedness under this Agreement or otherwise under the Loan Documents or
under the Senior Loan Documents;

(ii) unsecured Indebtedness of the Guarantors in an aggregate principal amount
not to exceed U.S.$2,500,000 at any time outstanding;

(iii) Indebtedness, all the proceeds of which are applied to the payment of
Approved Project Costs and costs and expenses associated with the incurrence of
such Indebtedness;

(iv) Indebtedness arising under (A) the Closing Surety Bonding Contracts and (B)
the U.S.$2,500,000 bond provided by or on behalf of the Borrower pursuant to
Section 5.10 of the Contract Mining Agreement;

(v) (A) surety and similar bonds (other than in connection with the Closing
Surety Bonding Contracts) and other obligations of like nature to secure bids,
contracts (other than contracts for the payment of money), leases, statutory
obligations and similar obligations arising in the ordinary course of business
and (B) purchase money obligations (including Capitalized Leases and loans with
respect to trucks and other vehicles) of such Guarantor, not exceeding
U.S.$1,000,000 in aggregate at any one time outstanding for such Guarantor;

(vi) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds, so long as such Indebtedness is covered within five (5)
Business Days;

(vii) Indebtedness with respect to insurance premium financing for any insurance
required to be maintained pursuant to the Loan Documents; provided that the term
of any such financing shall not extend beyond the term of the policy to which
the premium relates;

(viii) Indebtedness arising from netting services, overdraft protection, cash
management obligations and otherwise in connection with deposit and securities
accounts in the ordinary course of business; and

(ix) unsecured and fully subordinated to the Guaranteed Obligations and the
Senior Secured Obligations Indebtedness arising from that certain Intercompany
Loan Facility Agreement dated as of December 24, 2014, as amended, restated, or
otherwise modified from time to time, by and between Midway Gold Corp., as
lender, and Midway Gold US Inc., as borrower, for a loan in the original
principal amount of $75,000,000, as further evidenced by that certain Promissory
Note dated December 24, 2014 in the original principal amount of $63,000,000,
that certain Promissory Note dated March 11, 2015 in the original principal
amount of $1,500,000, that certain Promissory Note dated March 20, 2015 in the
original principal amount of $1,000,000, and other Promissory Notes issued
pursuant to the Loan Facility Agreement, each as amended, restated, or otherwise
modified from time to time. 



-15- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

(c) Transfer of Interests in the Borrower.  Dispose of or otherwise transfer any
Equity Interests in the Borrower other than to Affiliates wholly-owned by the
Sponsor (directly or indirectly) without the consent of the Lenders.

(d) Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
any Person or otherwise Dispose of (whether in one transaction or a series of
transactions) all or substantially all of its properties or assets (whether now
or hereafter acquired) to or in favor of any Person, except as permitted
pursuant to Section 6.01(m).

(e) Partnerships, Etc.  Become a general or limited partner in any general or
limited partnership, other than in the Borrower, or party to any joint venture;
provided that such Guarantor may enter into a joint venture solely in connection
with the Golden Eagle Project, the Pinyon Project, the Spring Valley Project or
the Tonopah Project.

(f) Change in Nature of Business.  Change its principal activities or the
general nature of its business or cease its business.

(g) Place of Business.  Change its principal place of business, except within
the United States upon thirty (30) days’ prior written notice to the
Administrative Agent.

(h) Investments.  Make any Investments except for:

(i) Investments in, directly or indirectly, the Borrower in connection with the
Project;

(ii) Cash Equivalents; and

(iii) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss.

(i) Capital Expenditures.  Make any Capital Expenditures other than Capital
Expenditures related to the Project and as set forth in the Closing Corporate
Budget or the Updated Corporate Budget, as applicable, except as permitted under
the Senior Loan Documents and the Loan Documents.

(j) Restricted Payments.  Make any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of such Guarantor or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any capital stock or other Equity Interest, or on account of any
return of capital to such Guarantor’s stockholders, partners or members (or the
equivalent Persons thereof), or any option, warrant or other right to acquire
any such dividend or other distribution or payment; provided that the Sponsor
shall be permitted to (i) pay preferential dividends to Series A Preferred
Shareholders (subject to Section 6.01(r)(i) and the other terms



-16- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

and conditions of the Loan Documents) and (ii) otherwise make and pay dividends
to its shareholders as permitted under the Senior Loan Documents and the Loan
Documents.

(k) Affiliate Contracts.  Enter into any transaction or series of transactions
with or for the benefit of one of its Affiliates, except for (i) transactions in
the ordinary course of business on fair and reasonable terms no less favorable
to it than would be included in an arm’s‑length transaction with a
non‑Affiliate, (ii) Equity Contributions to the Borrower permitted or required
pursuant to the terms of this Agreement or any other Loan Document,
(iii) Restricted Payments permitted pursuant to Section 6.01(j), (iv) the
existing Side Letter (Preferred Super Majority), dated November 21, 2012, among
the Sponsor, INV-MID, LLC, EREF-MID II, LLC and HCP-MID, LLC, (v) transactions
consisting of the issuance of Equity Interests to the Series A Preferred
Shareholders (but not any other arrangements) in exchange for any consent,
waiver or other modification being agreed to by the Series A Preferred
Shareholders (provided that the underlying action being consented to, item being
waived or modification being made is otherwise permitted by this Guaranty and
the other Loan Documents) and (v) Indebtedness described in Section 6.01(b)(ix).

(l) Accounting Changes, Stock Exchange, Etc.  Make any change in (i) accounting
policies or reporting practices, except as required by GAAP, (ii) its Fiscal
Year, (iii) its Independent Auditor or (iv) the Sponsor’s listing status on the
NYSE MKT stock exchange or any successor stock exchange, in each case except as
permitted under the Senior Loan Documents and the Loan Documents.

(m) Dispositions.  (i) Make any Disposition or enter into any agreement to make
any Disposition of Guarantor Project Related Property or (ii) make any
Disposition of assets or properties that are not Guarantor Project Related
Property other than for cash or credit towards the purchase price of similar
replacement property and for fair market value, in each case except:

(A) Dispositions in the ordinary course of business of gold concentrates and
other gold products and all other metals, metal concentrates and other products
produced at mines (other than the Mine) fully or partially owned by any
Guarantor;

(B) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(C) Dispositions of equipment or real property to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Disposition are applied to the
purchase price of such replacement property within forty‑five (45) days after
receipt of such proceeds; and

(D) Dispositions of immaterial assets on an arm’s length basis for cash in the
ordinary course of business; provided that (a) the fair market value of such
Dispositions shall not exceed U.S.$1,000,000 in the aggregate in any Fiscal Year
for such Guarantor and (b) no such Disposition could reasonably be expected to
adversely affect the construction, operation or maintenance of the Project; and

(E) Dispositions of the assets of the Golden Eagle Project, the Pinyon



-17- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

Project, the Spring Valley Project or the Tonopah Project (including as part of
a joint venture arrangement permitted pursuant to Section 6.01(e)).

(n) Amendments of Constituent Documents.  Amend or otherwise modify any of its
Constituent Documents to the extent any such amendment or modification could
reasonably be expected to adversely affect any of the Secured Parties or change
its jurisdiction of incorporation (except to a jurisdiction in the United States
upon thirty (30) days’ prior written notice to the Administrative Agent).

(o) Prepayments, Etc., of Indebtedness.  Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, other than in accordance with the terms of the Loan Documents and
the Senior Loan Documents.

(p) Equity Interests.  

(i) Issue or sell any additional Equity Interests in the Borrower other than to
the Equity Pledgors;

(ii) Issue or authorize to be issued any certificates representing any of its
Equity Interests other than to the Equity Pledgors; provided that the Sponsor
shall have the right to issue (A) common equity, (B) additional Series A
Preferred Shares to any then-existing Series A Preferred Shareholders and (C)
other preferred shares, in each case, subject to the terms and conditions of the
Senior Loan Documents and the Loan Documents; or

(iii) Permit any Person other than the Equity Pledgors to become, after the date
hereof, a holder of any Equity Interests in the Borrower;

provided that any such additional Equity Interests holder shall within five (5)
Business Days of becoming an Equity Interest holder enter into a pledge
agreement substantially in the form of the Pledge Agreement to which the
Guarantor transferring such Equity Interests is party or otherwise on terms
acceptable to the Lenders.

(q) Amendments to Corporate Budgets.  Amend or otherwise modify in any material
respect the Closing Corporate Budget or the Updated Corporate Budget or incur
material expenditures other than in accordance with the Closing Corporate Budget
and the Updated Corporate Budget, as applicable, except as permitted under the
Senior Loan Documents and the Loan Documents.

(r) Series A Preferred Shares.    

(i) Pay any preferential dividends to Series A Preferred Shareholders other than
in common shares.

(ii) Elect to redeem all or any portion of the Series A Preferred Shares.



-18- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

Article VII

REPORTING REQUIREMENTS

Reporting Requirements

 Subject to Section 8.01,  prior to the Discharge Date,  the Sponsor and, with
respect to Section 7.01(b)(ii), (b)(vi),  (b)(viii) and (c), each other
Guarantor, shall (or shall cause the Borrower or any other Loan Party acting on
its behalf to):

(a) Financial Statements.    

(i) Deliver to the Administrative Agent and each Lender, in the form delivered
to the Senior Agent until the Discharge Date (for purposes of this Section
7.01(a)(i), as such term is defined in the Credit Agreement) and thereafter in
form and detail reasonably satisfactory to the Administrative Agent, as soon as
available, but in any event within forty-five (45) days after the end of each of
the first three fiscal quarters of each Fiscal Year, a consolidated balance
sheet for the Sponsor as at the close of such fiscal quarter period, and the
related consolidated statements of income or operations, for such fiscal quarter
and for the portion of the fiscal year then ended, and the related consolidated
statement of changes in shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the fiscal year then ended, in each case setting
forth in comparative form, as applicable, the figures for the corresponding
fiscal quarter of the previous Fiscal Year and the corresponding portion of the
previous Fiscal Year, all in reasonable detail and certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Sponsor as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Sponsor in accordance with GAAP,
subject only to normal year‑end audit adjustments and the absence of footnotes;
and

(ii) Deliver to the Administrative Agent and each Lender, in the form delivered
to the Senior Agent until the Discharge Date (for purposes of this Section
7.01(a)(ii), as such term is defined in the Credit Agreement) and thereafter in
form and detail reasonably satisfactory to the Administrative Agent, as soon as
available, but in any event within ninety (90) days after the end of each Fiscal
Year, a consolidated balance sheet of the Sponsor as at the end of such Fiscal
Year, and the related consolidated statements of income or operations, changes
in shareholders’ equity, and cash flows for such Fiscal Year, setting forth in
each case in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report of its Independent Auditor, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (other than any “going
concern” or like qualification or exception included in the financial statements
of the Sponsor prior to the date hereof), together with an Officer’s Certificate
of the Sponsor to the effect that such statements are fairly stated in all
material respects.



-19- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

(b) Certificates; Other Information.  Deliver to the Administrative Agent, in
the form delivered to the Senior Agent until the Discharge Date (for purposes of
this Section 7.01(b), as such term is defined in the Credit Agreement) and
thereafter in form and drafted reasonably satisfactory to the Administrative
Agent:

(i) concurrently with the delivery of the financial statements referred to in
Section 7.01(a)(ii), a certificate from its Independent Auditor certifying such
financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Prospective Event of Default or Event
of Default, or if any such Prospective Event of Default or Event of Default
shall exist, stating the nature and status of such event;

(ii) promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors or other similar corporate supervisory body (or the audit
committee of the board of directors or other similar corporate supervisory body)
of such Guarantor by its Independent Auditor in connection with the accounts or
books of such Guarantor, or any audit of such Guarantor;

(iii) within thirty (30) days after the end of each Fiscal Year,  the
Guarantors’ annual operating plans, operating and Capital Expenditure budgets
and financial forecasts, including cash flow projections covering proposed
fundings, repayments, additional advances, investments and other cash receipts
and disbursements, each for the then‑current Fiscal Year presented on a monthly
basis and for the next Fiscal Year on an annual basis, all of which shall be in
a format reasonably consistent with projections, budgets and forecasts
theretofore provided to the Secured Parties, and promptly following the
preparation thereof, updates to any of the foregoing from time to time prepared
by management of the Sponsor or any other Guarantor;

(iv) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the direct or
indirect equity holders of the Sponsor or any other Guarantor, and copies of all
annual, regular, periodic and special reports and registration statements which
the Sponsor may file or be required to file with any Governmental Authority, and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

(v) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of the Sponsor pursuant to the terms
of any indenture, loan or credit or similar agreement and not otherwise required
to be furnished to the Administrative Agent pursuant to any other clause of
this Section 7.01(b);

(vi) promptly and in any event within five (5) Business Days after receipt
thereof by, copies of each material notice or other material correspondence
received from any Governmental Authority or any Material Project Party regarding
such Guarantor or the Project; 



-20- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

(vii) promptly after any change in the corporate structure of the Loan Parties,
an updated diagram of the corporate structure of the Loan Parties; and

(viii) promptly, such additional information regarding the business, financial,
legal or corporate affairs of such Guarantor or compliance with the terms of the
Loan Documents as the Administrative Agent may from time to time reasonably
request and, in any event, such additional information as shall be provided to
the Senior Agent pursuant to Section 7.01(b)(viii) of the Guaranty (as defined
in the Senior Credit Agreement).

(c) Notices.  Promptly upon the latest of occurrence, knowledge and (if
applicable) receipt, notify the Administrative Agent of (in each case describing
the nature thereof and the action(s) proposed to be taken by the applicable Loan
Parties with respect thereto):

(i) the occurrence of any Prospective Event of Default or Event of Default;

(ii) any material default (including any payment default) under, any dispute
under, or any amendment or termination of, any Material Project Agreement;

(iii) any action, suit, investigation, litigation or proceeding that is
instituted or, to its best knowledge, threatened against such Guarantor
(including (x) pursuant to any applicable Environmental Laws and (y) any
material development, correspondence, filing or decision in connection with the
Goshute Challenge (attaching copies of any applicable correspondence, filings or
decisions to the respective notice))  or any Material Project Party or in
respect to the Project that (A) could be reasonably likely to have, either
individually or in the aggregate, a Material Adverse Effect, (B) purports to
affect the Project or the ability of such Guarantor or any Material Project
Party to perform its respective obligations under any of the Transaction
Documents, or (C) purports to affect the legality, validity or enforceability of
any Transaction Document or the consummation of the transactions contemplated
hereby or thereby;

(iv) any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of such Guarantor or any other Loan Party herein or
in any other Transaction Document, or in any document delivered in connection
herewith or therewith, being incorrect or misleading when made or deemed to be
made in any respect;

(v) the occurrence of any Casualty Event;

(vi) the receipt of any Insurance Proceeds;

(vii) the occurrence of any Expropriatory Event;

(viii) any material change in accounting policies or financial reporting
practices of such Guarantor or any other Loan Party;



-21- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

(ix) the occurrence of any event which could reasonably be likely to delay (A)
the Mechanical Completion Date from occurring on or prior to the Anticipated
Mechanical Completion Date or the Mechanical Completion Longstop Date or (B) the
Economic Completion Date from occurring on or prior to the Anticipated Economic
Completion Date or the Economic Completion Longstop Date;

(x) of any other matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (A) breach or non‑performance of,
or any default under, a Contractual Obligation of any Loan Party, and (B) any
dispute, litigation, investigation, proceeding or suspension between any Loan
Party and any Governmental Authority (including with respect to any Taxes
imposed by any such Government Authority);

(xi) the occurrence of any event of Force Majeure;

(xii) the occurrence of any unscheduled stoppage or disruption to construction,
operation or maintenance of the Project occurring for a period exceeding three
(3) days;

(xiii) the occurrence of any Change of Control or change in the corporate
structure of any Loan Party;

(xiv) any change in the Responsible Officers or other senior management of the
Borrower or the Sponsor;

(xv) any material notification or other communication in respect of any claim,
application, proceeding or other action challenging, amending or otherwise
potentially adversely affecting the validity, duration, quantity, exercise, use
or any other term or condition of any Mining Concession or Project Approval;

(xvi) any material non‑compliance with the Environmental Management Plan, any
Equator Principles Action Plan, any Environmental Law, any Environmental Permit
or any condition of any Environmental Permit; and

(xvii) any other development, event or circumstance in the construction or
operation of the Project which could reasonably be expected to materially and
adversely affect (A) the security interests granted or purported to be granted
by or pursuant to the Collateral Documents, taken as a whole, (B) the ability of
the Borrower to repay its Secured Obligations when due, (C) the total capital
cost of the Project or the performance or operations of the Project or (D) the
Borrower’s rights in the Project, taken as a whole.

Article VIII

MISCELLANEOUS

Termination and Survival

 



-22- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

(a) Subject to Section 2.03(b) and Section 8.01(b), this Agreement shall
terminate with no other action or notice (i) with respect to the Initial
Guarantors and Additional Guarantors, on the later to occur of the Economic
Completion Date and the Goshute Challenge Resolution Date,  and (ii) with
respect to the Continuing Guarantors and all other parties, on the Discharge
Date. 

(b) Notwithstanding anything in this Agreement to the contrary, Section 2.03(b),
 Article III,  this Section 8.01(b),  Section 8.03, Section 8.05,  Section 8.06
and Section 8.07 shall survive any termination of this Agreement.  In addition,
each representation and warranty made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Secured
Party, regardless of any investigation made by such Secured Party on their
behalf and notwithstanding that any Secured Party may have had notice or
knowledge of any Prospective Event of Default or Event of Default at the time
such representation or warranty is made, and shall continue in full force and
effect as long as any Secured Obligation shall remain unpaid.

No Waiver; Remedies

 No failure by any Secured Party to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Expenses; Indemnity; Damage Waiver

   

(c) Costs and Expenses.  The Guarantors, jointly and severally, shall pay
(i) all reasonable and documented out‑of‑pocket expenses incurred by the Secured
Parties and their Affiliates (including the reasonable and documented fees,
charges and disbursements of legal counsel for the Agents and the Lenders;
provided that the Guarantors will not be responsible for the payment of legal
costs of more than one legal counsel in each of New York, Nevada and any other
applicable jurisdiction) in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other
Loan Documents to which any Guarantor is a party or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out‑of‑pocket expenses incurred by any Secured Party (including the fees,
charges and disbursements of any legal counsel for any Secured Party), and shall
pay all fees and time charges for attorneys who may be employees of any Secured
Party, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents to which any
Guarantor is a party, including its rights under this Section 8.03,  or (B) in
connection with the Guaranteed Obligations, including all such out‑of‑pocket
expenses in connection with any workout, restructuring or negotiations in
respect of the Guaranteed Obligations.  The parties hereto agree that expenses
to be covered by the Guarantors under this clause (a) through the date hereof
shall not exceed U.S.$200,000.



-23- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

(d) Indemnification by the Guarantors.  The Guarantors, jointly and severally,
shall indemnify each Secured Party and each Related Party thereof (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any legal counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Sponsor or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document to which any Guarantor is a party or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of each Secured
Party and its Related Parties only, the administration of this Agreement and the
other Loan Documents to which any Guarantor is a party (including in respect of
any matters addressed in Section 3.02) or (ii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party, by any Guarantor or by any director, shareholder or creditor of any
Guarantor, and regardless of whether any Indemnitee is a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents to which any Guarantor is a party is consummated, in
all cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (A) are determined
by a court of competent jurisdiction by final and non‑appealable judgment to
have resulted from the gross negligence or willful misconduct of such Indemnitee
or (B) result from a claim brought by any Guarantor against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Guarantor has obtained a final and non‑appealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.  Without limiting the provisions of Section 3.02(c), this
Section 8.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages or liabilities arising from any non‑Tax claim.

(e) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
Applicable Law, no Guarantor nor any Secured Party shall assert, and each hereby
waives, and acknowledges that no other Person shall have, any claim against any
Indemnitee or Guarantor, as applicable, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby or the transactions contemplated hereby or thereby.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and non‑appealable judgment of a court of competent jurisdiction.



-24- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

(f) Payments.  Subject to the Subordination Agreement, all amounts due under
this Section 8.03 shall be payable not later than ten (10) Business Days after
demand therefor.

Right of Set‑off

 

If an Event of Default shall have occurred and be Continuing, each Secured Party
and each of its respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by Applicable Law but subject to
the Subordination Agreement, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Secured Party or any such Affiliate to or for the credit or the account of any
Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing under this Agreement or any other Loan Document to such
Secured Party, irrespective of whether or not such Secured Party shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of such Guarantor may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Secured Party different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of the Credit Agreement and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Secured Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff.  The rights of each
Secured Party and their respective Affiliates under this Section 8.04 are in
addition to other rights and remedies (including other rights of setoff) that
such Secured Party or their respective Affiliates may have.  Each Secured Party
agrees to notify each Guarantor, the Administrative Agent and the Collateral
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

Governing Law; Jurisdiction; Etc.

 

(g) Governing Law.   THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(h) Submission to Jurisdiction.   EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY SECURED PARTY, OR ANY RELATED
PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR THE



-25- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

TRANSACTIONS RELATING HERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY SECURED PARTY
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(i) Waiver of Venue.  EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION 8.05.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(j) Immunity.  To the extent that any Guarantor has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, such
Guarantor hereby irrevocably and unconditionally waives such immunity in respect
of its obligations under this Agreement and, without limiting the generality of
the foregoing, agrees that the waivers set forth in this Section 8.05(d) shall
have the fullest scope permitted under the Foreign Sovereign Immunities Act of
1976 of the United States and are intended to be irrevocable for purposes of
such Act.

Judgment Currency

   

(k) Obligation to Pay in Dollars.  The Guarantors’ obligations under this
Agreement to make payment in Dollars (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt of the full amount of the Obligation Currency expressed to be payable
under this Agreement or the other Loan Documents.  If, for the purpose of
obtaining or enforcing judgment against any Guarantor in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the



-26- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

Obligation Currency, the conversion shall be made at the rate of exchange at
which the Collateral Agent could purchase Dollars with such Judgment Currency in
accordance with normal banking procedures in New York City, State of New York,
United States, with respect to Dollars as of the day (or, if such day is not a
Business Day, on the next succeeding Business Day) on which the judgment is
given (such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

(l) Additional Amounts.  If there is a change in the rate of exchange prevailing
between the Judgment Currency Conversion Date and the date of actual payment of
the amount due from any Guarantor,  such Guarantor covenants to pay, or cause to
be paid, such additional amounts, if any (but, in any event, not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the applicable rate of exchange prevailing on the
date of payment, will produce the amount of the Obligation Currency that could
have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award against it at the rate of exchange prevailing on the
Judgment Currency Conversion Date.  If there is a change in the rate of exchange
prevailing between the Judgment Currency Conversion Date and the date of actual
payment of the amount due that results in any Guarantor paying an amount in
excess of that necessary to discharge or satisfy any judgment against it, the
Secured Party receiving such excess shall transfer or cause to be transferred to
such Guarantor the amount of such excess (net of any Taxes and reasonable and
customary costs incurred in connection therewith).

(m) Determination of Amount.  For purposes of determining the applicable
currency equivalent or other rate of exchange under this Section 8.06, such
amount shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

Waiver of Jury Trial

   EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.07.

Severability

   If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



-27- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

Notices

 

(n) Subject to Section 8.09(b), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
electronic mail as follows:

(i) if to any Guarantor,  to the address, facsimile number or electronic mail
address specified for such Person in Schedule 1; and

(ii) if to the Collateral Agent or the Administrative Agent,  to the address,
facsimile number or electronic mail address specified for such Person in the
Credit Agreement.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in Section 8.09(b) below, shall be effective as provided in such
Section 8.09(b).

(o) Electronic Communications.    

(i) The Administrative Agent, the Collateral Agent or any Guarantor may each, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.

(ii) Unless the Administrative Agent or the Collateral Agent otherwise
prescribes, (A) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e‑mail or other written acknowledgement), and (B) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e‑mail address
as described in the foregoing clause (A) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (A) and (B), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(p) Change of Address, Etc.  Each party to this Agreement may change its
address, electronic mail address or facsimile or telephone number for notices
and other communications hereunder by notice to the other parties hereto. 

Benefits of Agreement

   This Agreement is for the benefit of the Secured Parties and their respective
successors and assigns, and in the event of an assignment by the Secured Parties
or their respective successors or assigns, of their interest in the Secured



-28- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

Obligations, or any part thereof, in accordance with the provisions of the
Credit Agreement, the rights and benefits hereunder, to the extent applicable to
the rights so assigned, may be transferred with such rights.

Counterparts; Effectiveness

   This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, together with the Subordination Agreement, constitutes the entire
contract among the parties relating to the subject matter herein and supersedes
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  To the extent of any conflict between the terms of
this Agreement and the terms of the Subordination Agreement, the terms of the
Subordination Agreement shall control.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

Amendments

   Except as provided in the Subordination Agreement, no amendment, modification
or waiver of any provision of this Agreement nor consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent and the Collateral Agent, and
shall be effective only in the specific instance and for the specific purpose
for which given.

Successors and Assigns

   

(q) Subject to Section 8.01, this Agreement shall be binding upon each Guarantor
and its respective successors, assigns, heirs, executors, legal and personal
representatives and shall not be discharged in whole or in part by the
dissolution of such Guarantor.  Subject to Section 6.01(c), no Guarantor may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Collateral Agent (acting on behalf of the
Secured Parties), and any other attempted assignment or transfer by any
Guarantor shall be null and void.

(r) Any Secured Party may assign or otherwise transfer all or any portion of its
rights and obligations under this Agreement to any other Person (subject to any
limitations on assignments and transfers set forth in the Credit Agreement and
the Subordination Agreement), and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Secured Party
herein.

USA PATRIOT Act Notice

 Each Secured Party that is subject to the Patriot Act and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each
Guarantor that pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies such Guarantor, which
information includes the name and address of such Guarantor and other
information that will allow such Secured Party to identify such Guarantor in
accordance with the Patriot Act.  Each Guarantor shall, promptly following a
request by any Secured Party, provide all documentation and other information
that such Secured Party reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti‑money laundering
rules and regulations, including the Patriot Act.



-29- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

Agent Protections

 The rights, benefits, privileges and protections conferred upon the
Administrative Agent and the Collateral Agent in the Credit Agreement and the
other Loan Documents are expressly incorporated herein by reference and shall
extend to the Administrative Agent and the Collateral Agent as if such rights,
benefits, privileges and protections were set forth in full herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-30- Midway - Guaranty

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

GEH (U.S.) HOLDING INC.,

as Initial Guarantor

 

By: ______________________________


Name: Bradley Blacketor
Title:   Treasurer

MDW GOLD ROCK LLP,

as Initial Guarantor

By: MDW-GR Holding Corp., its Managing Partner

 

By: ______________________________


Name: Bradley Blacketor
Title:   Treasurer

 

MDW‑GR HOLDING CORP.,

as Initial Guarantor

 

By: ______________________________


Name: Bradley Blacketor
Title:   Treasurer





Midway - Guaranty

--------------------------------------------------------------------------------

 

 



 

MDW PAN HOLDING CORP.,

as Initial Guarantor

 

By: ______________________________


Name: Bradley Blacketor
Title:   Treasurer

MIDWAY GOLD CORP.,

as Continuing Guarantor

 

By: ______________________________


Name: Bradley Blacketor
Title:   Chief Financial Officer

MIDWAY EXPLORATION LLC,

as Initial Guarantor

      By: Midway Gold US Inc., its Sole Member

 

By: ______________________________


Name: Bradley Blacketor
Title:   Senior Vice President & Treasurer

MIDWAY GOLD REALTY LLC,

as Initial Guarantor

      By: Midway Gold US Inc., its Sole Member

 

By: ______________________________


Name: Bradley Blacketor
Title:   Senior Vice President & Treasurer





Midway - Guaranty

--------------------------------------------------------------------------------

 

 

MIDWAY GOLD ROCK MINE CO.,

as Initial Guarantor

 

By: ______________________________


Name: Bradley Blacketor
Title:   Treasurer

MIDWAY GOLD US INC.,

as Initial Guarantor

 

By: ______________________________


Name: Bradley Blacketor
Title:   Senior Vice President & Treasurer

MIDWAY PAN MINE CO.,

as Initial Guarantor

 

By: ______________________________


Name: Bradley Blacketor
Title:   Treasurer

MIDWAY SERVICES COMPANY,

as Continuing Guarantor

 

By: ______________________________


Name: Bradley Blacketor
Title:   Treasurer





Midway - Guaranty

--------------------------------------------------------------------------------

 

 

MINE SERVICES LLC,

as Initial Guarantor

      By: Midway Gold US Inc., its Sole Member

 

By: ______________________________


Name: Bradley Blacketor
Title:   Senior Vice President & Treasurer





Midway - Guaranty

--------------------------------------------------------------------------------

 

 

HALE CAPITAL PARTNERS, LP,
as Administrative Agent and Collateral Agent


 

By: ______________________________


Name: 
Title:  

 

 

 





Midway - Guaranty

--------------------------------------------------------------------------------

 

 

GEH (B.C.) HOLDING INC.,

as Initial Guarantor

By: ______________________________

 

Name: William M. Zisch
Title:   President

 

 

GOLDEN EAGLE HOLDING INC.,

as Initial Guarantor

By: ______________________________

 

Name: William M. Zisch
Title:   President

 

MDW MINE ULC,

as Initial Guarantor

By: ______________________________

 

Name: William M. Zisch
Title:   President

 



Midway - Guaranty

--------------------------------------------------------------------------------